OFFICEOFTHEATTORNEYGENERALOFTEXAS
                      AUSTIN




Hon. Allen c. W5.lso2.l
County Attorney




                                  unty,,haa reueltd
                                  cpfyvar l&tar tm
                                   read8 a% follciwa:
       Hon. Allen C. ~?ilson,June 1, 1939, Page 2


                 Ke have determined the population of Kendall
       County to be 4,970, according to the 1930 Federal Cenpus
       and   esancod   thflt   the oounty attorney   la   compensated
       annually on the fee basis. we here elso determIned ttlet
       Kendall County is in the 38th JudioIal Dietriot which 1%
       composed of p1orethan one oounty. It will be neo%s%ary
       thnt we give pertiouler attention to the statutes relet-
       bg t0 the Cmpen%etiOn   payable t0 di%triot attorney%
       in auoh districts conpoaed or two or more oountiee.
                 Artlole~86, Cod% ob (IrImIml PromduP%   1988,
       relating to the dutlelrof oouaty &tornoyia, .grWhn
                   Vh% ooaaty attorn- %haU attmd     the
              terms of ell oourts in h&% my&f ,bir%Wthe
              grad% of dlstrlot mn-t, an& ~slmll+%pmMnt
              the State In all odmlytl o&m8 underhxaalaw
              atlolaor pro%eoutIoJ'Il~%aId oount7~ and In
              th% abomoe of tho distrlot attorn%y h% %hall
              r%~~-%e%ntthe Stat% alon%,,,oruhm rwqu%%t&d,
              %h%ll aid ths distrlot att%rxuy.ia.tho~pro%%-~-
              oution oi any OM% In b&elt OS ths~lStat%  in
              ths distriat ookt; and In tioh,oe%o%,h%%hall
              TM~ITS all OT onrbalf or the fee% allaed
              by law to dI%trIot attormoyu, aooordlng acrh%
              aotmd alone OT Jointly..?a %u+h ~a%%% h%
              ehsll moeire all or on%-haIroi the t%m altar
              %&by law to the di%trI%t attorneywho%% dutl%8
              ho p%rfona%, or ~e%I%ta ia.p%#k+i%&, bat :
              shell rw%Iv% no part oS~th% aonatitutianat
              aaalu'yallowed to eaoh dicrtrlob     attorn.y, aa-
              OQTding a% he SO$ed a.~OxtO OT join-;      &wovId.d
              that Tees ~ollsoted by the aount attarnoy hraa
              the stats for suoh ~%er~io~   %b%lI b% deddlreted
              by ths Ck%@roller of Publio A%ooaait% f&W% th%
              Sees wbiah oth%x'uI%e wuld here b%%n paid .tO
              the diatriot attorney had-h% npr%%%nted the
              State alone;  provided iurther thI% artlolo
              .%hall not bs aonstru%d a% InhIbItlnsanY oounty
              ettornsy from voluntarIlp, nith the <ro%%%M of
              the diatriot attorney, es%l%ting the dfetria't
              attorney In the perfowanoe   OZ hi% re%p%%tiv%
              dutl%%, without aomapeneation."



I


,, !
                                                              566
                                                               .’




Hon.   Allen C. Kllson, June 1, 1939, Page 3


          hrtiole 3(386(f),pertaining to the cmpensa-
tlon of district attorney8 dn all judioial distrlata
so;;l% state, contain% the follo~lng relevant provi-
     :
            Wee. 3. All fees, oo?%mi%slonsand:
       perquisites which may be earned and ool-
       looted by Mstriot Attormys aff%%ted by
       thirrA%tshallbe paId Into th~CoantyTraa~
       mury of the 00ant1ealIn whloh Eaah eM  .aw
       euned for the looouat o? the propor fund.*
          ItuIllba~odtha~&tIole             eSof   Chew*
of ta-l3llInBl
            PNoedtJre,
MMS   ho shell reoelre
lamdby     lawtodltstriof
aoted alone    o r joIntly.”                                        :
           In the oeas OS Yogss va. Sheppprd, Ucm~troW,
67 81 Pnd 860, opinion ~bythe ComIssIon'ot &Q&,
Seation (a) and edoptedbytbe Supr8mc1Court, thrown
Iuvolvod ths question oi the oounff attorney &oIn& urtlt-
llldto done-halfof th8 foe a8 prodded In Artlule lOSS,
*de of CMmInal Proaedars ior *amIstlng the BI8tri.H
Attorney In the trial of oeWn     f%lony oa%eo. Thwdcort
held that the ao2MItatioarl md pr diem salary f%zOd
and pa bl.0 by the etats wider the ~rwIsIonm   of Artisle
1021 Eaoe of GriPlin0.lPmoedw      1938 as amondad to
disth~t attorneys of math jadidnl dihlot~       4dtubd
ouch dlatrlot attorneysim the hati as prcwhmd in
Artiolel035,andthatbyr%aeonuf         s&t    tiltgioll, the
wux&~ya~torneywouldnotbs       entlt;lsdto anyport%3Boi.
           .
           Uhlls onlythe f%%s aa pm8orIbed In aria
 Arttale 1OS were Involrsd, we do not believe the hold-
'l&g would hate b%sn dlrferent had the aommie%Ion%a0
 prorided ror In ArtIol% 950, Cod% or CrI!aIml Prooddur%,
 been inmlved alao. In both ln%tan%%%, %uah fee% end
 O~iSSiOM    d8pand OU Wh%th%r SUOh i%e% ad OO~%%iOn%
 ere allaned to the (ListrIOtattorS%yr It Beam% oleer,
 therefore, that under the above euthorlty the oounty
 attorney is not entitled to any fees or aomnI%siona ia
 aesistlng the dilrtriotattorney ia the proseoution o?
Hwi. Allen C. ;.il%cm,Tuna 1, 193,   ?ege 4



felony case% in judicial distriota corqmeed of two or
more oounties, wher% his rlEht to Bald rees or am-
nlsslons deponcloupon their being payable or fXlow%d
to the district attorney and to whom suoh feeisor oom-
nieoioue arc no longer payable or allmred.
           We has y8tto dIsom!wthatportion ofyotm
requ%st eb to the dI.spo8ItIon of Bush riner and tou,
whloh phase of your quution till now be dtit WI-
Our attsntlon la UImotod to the Aat oi 1935, by the
44th ~slature,     8n4 Called fSu6Ion, Ch. 4&S,.,
                                                11(101
Ineorpomt@d intb~&vIwdcI~L)ta~eaoi1981)u~--
Artio1e 5585(t). YouwI&lf%ti hsrelam~e th* -lo-
~a n~wo vla lo  o fs
                   na idlrtlole, beirrgSe&Ion 5 aat

          It la to be noted &at the aba*e~prorimIon
of Artlole 5655(t) providorrthat rrnohfeea, otmmlm%oa+
and perqulelteswh$oh may be oarnod end oo&leotwl bye
the dlatrlot attommy rtf%%tmd by the eot 8h8ll b%
paid Into the oounty tZM6UI7 of th% oountlss in uhiab
saol'fee% are earned for the aooount of the proportund.
Thlo provIsIonoith% lSta+&.t*  ~upumdWJthatof     ArtS
01~~10~1, whiah ionmrly direoted the dlstrlot alerk
to transmit eU mmalselo~s aad teocrellaed distrlot
attorney% by lew In dI%trIotcr ecmpoaed o? two or m%r%
ooantles to.the -statetreuarer~ While no         alt roe-
son ior the Lo&slatura ehmrr(ss thy dlepcmi T-ion at mmh
ieeesend oommlsslo~ and allaring the oounty ta rat&In
mane when formerly they were pa%d.fo the atate 1% di&
alosed In the eot, su%h polioy and ~dispo%Ition app%er8
to be pursuant to end In loaord with the oonditutiOadl
amendment of 1935 whmiohprovides in pert, *all f%@a
samed by dWtrI%t, oounty and preolnot offio%r% ahall
be mid Into the oounty tresaury whore eerned Sor tho
eoooant or the proper fund."
          It is, th%r%ftm%, the opinion or this dep%rtm%nt
Hon. Allen C. Cfilson,June 1, 1939, Page 5


that in judlcisl districts oomposed ol two or more
counties, the county attorney is not entitled to any
fees or comlssions payable under the provisions of.
Article?950 and 1025, Code of Criminal Procedure, 1923,
for assisting the distriot attorney of euoh districts
in the prosecution of felony ceses. Such fines colledt-
ed, less other comisslons authorieea by law, along with
auah Sees as authorized to ba taxed aa aoat&!,are to be
p&id Into the aounty treasury of the ocmnty In whloh,
BuOh Neeare   earned,    '
            Xith raieranea c;,the aoeord paragraph of your
 lbttor, whloh ti~olve+ganaxully mmerocw Saaf guestiozm,
 ta bs d.oideCl. Under t~eprovi8ioaa of Artialtk430(a) of
the P&l     Cot!+-;Actsoi the'48H ~i#la~,          Re@alar
Ssassion, lQSS; ch. 336, wo o,wl@m +wSth         a copy of
00ropinionHo; O-647 rmxlored toSfr~SiforrisC. R+enthal,
OA?mi8tmt Iil.a’istriot Attorney, Eou8ton, Texas, on IKay 5,
19~39uhlehopinion wa believe, will satisfy you and
 liksiy oover.anylaw q~imatlona ratsed in the oonstruo-
tfon  or fida Arti        450(a), Penal aoda, and its appll-
o;ta:ty to those sots mntioned in tfl8 p&%on          of your
       .
          Trusting the above anawsra 'four letiier.ofWy
19, 1939, we remain




                                                                :   .I
                                                                     j